United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2542
                       ___________________________

Governor Kristi Noem, in her official capacity as the Governor of South Dakota;
                                 South Dakota

                                    Plaintiffs - Appellants

                                        v.

Deb Haaland, in her official capacity as United States Secretary of the Interior;
  Shannon A. Estenoz, in her official capacity as Principal Deputy Assistant
Secretary of the Interior for Fish and Wildlife and Parks; Shawn Benge, in his
 official capacity as acting Director and Deputy Director of Operations of the
National Park Service; Herbert Frost, in his official capacity as National Park
                    Service Director of the Midwest Region

                                   Defendants - Appellees

                  Cheyenne River Sioux Tribe; Steve Vance

                             Intervenor Defendants - Appellees

                           ------------------------------

State of Kansas; State of Alabama; State of Arizona; State of Arkansas; State of
  Indiana; State of Louisiana; State of Mississippi; State of Missouri; State of
 Montana; State of Nebraska; State of Ohio; State of Oklahoma; State of South
      Carolina; State of Tennessee; State of Texas; State of West Virginia

                               Amici on Behalf of Appellant(s)

                   National Parks Conservation Association

                              Amicus on Behalf of Appellee(s)
                                  ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Central
                                   ____________

                           Submitted: January 12, 2022
                          Resubmitted: February 2, 2022
                              Filed: July 27, 2022
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

STRAS, Circuit Judge.

      The Fourth of July 2021 was a disappointment for South Dakota, after the
National Park Service denied a permit for a fireworks show at Mount Rushmore.
South Dakota challenged both the denial and the constitutionality of the permitting
regime in federal court. We cannot change what happened last year, and South
Dakota has not shown that it would actually benefit from the elimination of the
permitting regime. So we vacate the district court’s judgment and dismiss the
appeal.

                                         I.

       For eleven years, Mount Rushmore played host to Fourth of July fireworks
shows. Unfortunately, visitor-safety and fire-danger concerns put the practice on
hold. A decade later, the Park Service changed course and granted a permit that said
it was for the “year 2020 and [did] not mean an automatic renewal of the event in
the future.”

      The following year, South Dakota tried again. This time, the Park Service
denied the request, citing COVID-19 risks, concerns about tribal relationships,

                                        -2-
effects on other Mount Rushmore visitors, a then-in-progress construction project,
and ongoing monitoring of water-contamination and wildfire risks.

       The denial led South Dakota to sue the agency on two grounds. The first was
that the decision itself was arbitrary and capricious. See 5 U.S.C. § 706(2)(A). The
second was that the permitting regime violates the nondelegation doctrine. See U.S.
Const. art. 1, § 1, cl. 1 (vesting in Congress “[a]ll legislative Powers herein
granted”).

       South Dakota hoped for a different decision, so it requested both injunctive
and declaratory relief. It sought an injunction “ordering [the Park Service] to issue
the requested permit.” And it requested a declaration that the denial was arbitrary
and capricious and that “the statutes granting [the Park Service] permitting authority
are unconstitutional for want of an intelligible principle.”

       That same day, South Dakota asked for a preliminary injunction. The district
court denied one, largely because there had been no showing that South Dakota was
likely to succeed on the merits. See Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d
109, 113 (8th Cir. 1981). Five weeks later, South Dakota asked the court to convert
its order denying a preliminary injunction into a final judgment. Despite having
doubts about whether the continuing dispute over the permit denial was still live
(given that the Fourth of July had already passed), the court went ahead and granted
the request because the nondelegation issue presented a “non-moot appealable
issue.”

                                         II.

      We begin with the part of the case that the district court thought was moot:
the arbitrary-and-capricious challenge. “A case becomes moot—and therefore no
longer a ‘Case’ or ‘Controversy’ for purposes of Article III—when the issues
presented are no longer live or the parties lack a legally cognizable interest in the
outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quotation marks
                                         -3-
omitted). We review jurisdictional questions like this one de novo. See Gonzalez v.
United States, 23 F.4th 788, 789 (8th Cir. 2022).

       In entering final judgment following the Fourth of July last year, the district
court correctly observed that the “issues surrounding the denial of the permit for
2021 are moot.” Time machines aside, to now order the Park Service to reconsider
its decision to deny a permit for an event more than a year in the past would be the
very definition of “[in]effectual relief.” See POET Biorefining – Hudson, LLC v.
EPA, 971 F.3d 802, 805 (8th Cir. 2020) (per curiam). No matter what we decide,
South Dakota cannot hold the event.

        Nor is the controversy live because South Dakota will keep trying for a permit.
Even assuming that this deny-and-sue cycle is destined to repeat itself, nothing we
say today can turn back the clock to 2021. See id. at 805–06. As we said just two
years ago in a nearly identical scenario, “[o]pining about the standards [an agency]
should apply to [an out-of-date] application would amount to an advisory opinion.”
Id. at 806.

       Not so, South Dakota argues, because this is a fast-burning challenge that is
capable of repetition yet evading review. See Fed. Election Comm’n v. Wis. Right
to Life, Inc., 551 U.S. 449, 462 (2007) (explaining that such cases fall “within [an]
established exception to mootness”). An otherwise-moot case is still justiciable if
“(1) there [is] a reasonable expectation that the same complaining party will be
subjected to the same action again[;] and (2) the challenged action [is] of a duration
too short to be fully litigated before becoming moot.” Iowa Prot. & Advoc. Servs.
v. Tanager, Inc., 427 F.3d 541, 544 (8th Cir. 2005). This limited exception applies
only if South Dakota can “show[] the presence of both requirements.” Abdurrahman
v. Dayton, 903 F.3d 813, 817 (8th Cir. 2018).

      Although we are skeptical that South Dakota’s arbitrary-and-capricious
challenge can satisfy either one, the subject-to-the-same-action requirement poses
an obvious difficulty. Even though South Dakota has established a “reasonable
                                         -4-
expectation” that it will regularly apply for a fireworks permit, the circumstances are
likely to be different each time. See Missouri ex rel. Nixon v. Craig, 163 F.3d 482,
485 (8th Cir. 1998) (explaining that it is not enough that the plaintiffs “may be parties
to the same sort of dispute in the future” (brackets and citation omitted)). Last year,
the barriers were the then-current state of COVID-19, an ongoing construction
project, tribal opposition around a yet-to-be-completed survey, and fire and water-
contamination risks. In the future, it may be some combination of these reasons, or
none of them at all.

       In arbitrary-and-capricious review, even small factual differences can matter.
Reviewing agency action requires us to evaluate the “contemporaneous explanation
in light of the existing administrative record.” Dep’t of Com. v. New York, 139 S.
Ct. 2551, 2573 (2019) (emphases added). Keeping in mind that agency action is
typically a snapshot in time, the “same controversy” will recur only if: (1) the Park
Service again denies a fireworks permit; (2) the administrative record is “materially
similar”; and (3) the Park Service does not change its reasoning. Wis. Right to Life,
551 U.S. at 463 (emphasis added); see Craig, 163 F.3d at 485. Far from convincing
us that this unlikely scenario is likely to repeat itself, South Dakota has not even
suggested it might. See Whitfield v. Thurston, 3 F.4th 1045, 1047 (8th Cir. 2021)
(explaining that the “party invoking the exception . . . bears the burden of
demonstrating that it applies”).

       The bottom line is that we cannot change what happened last year, and South
Dakota has not demonstrated that deciding this otherwise moot case will impact any
future permitting decision. Any controversy has, in other words, fizzled out.

                                          III.

       The nondelegation challenge presents a closer call, but it too suffers from a
jurisdictional flaw. This time, however, the problem is standing, not mootness.



                                          -5-
       A close cousin of mootness, standing has three elements. Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560 (1992). The first is “injury in fact,” which consists of
the “invasion of a legally protected interest.” Id. Traceability, the second element,
requires a “causal connection between the injury and the conduct complained of.”
Id. And the third, redressability, is all about the “likelihood that the requested relief
will redress the alleged injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 103 (1998) (emphasis added).

      The problem for South Dakota is redressability. The declaration it seeks is
that “the statutes granting [the Park Service] permitting authority are
unconstitutional for want of an intelligible principle.” But it cannot identify how the
“requested relief will redress [its] alleged injury,” which is not being able to hold a
Fourth of July fireworks show at Mount Rushmore. Id.

       The reason lies in the nature of the challenge itself. In many nondelegation
cases, an agency is already regulating the party who sues. A power plant wants to
emit more chemicals, a pharmaceutical company hopes to release a new drug, or a
firm wishes to merge with another. Yet some rule stands in the way. In those types
of cases, a favorable decision on a nondelegation challenge will remove the obstacle.
In standing terms, the injury is “likely” redressable. Lujan, 504 U.S. at 561; Wieland
v. HHS, 793 F.3d 949, 956 (8th Cir. 2015).

       This case is different in an important way. Nobody has a right to shoot off
fireworks on someone else’s land, whether it be a neighbor; an area business; or as
is the case here, a national park. See Camfield v. United States, 167 U.S. 518, 524
(1897) (“[T]he [g]overnment has, with respect to its own lands, the rights of an
ordinary proprietor, to maintain its possession and to prosecute trespassers.”). Each
of these situations requires permission, and for a national park, the way to get it is
by requesting a permit. See 36 C.F.R. § 2.38(b). With no substitute, doing away




                                          -6-
with this process will only make it harder, not easier, for South Dakota to remedy
its claimed injury.1

       Don’t just take our word for it. Despite giving both parties a chance to file
supplemental briefs on jurisdiction, South Dakota still cannot explain how giving it
the declaratory relief it seeks will make a fireworks show at Mount Rushmore any
more “likely.” See Lujan, 504 U.S. at 561 (stating that “[t]he party invoking federal
jurisdiction bears the burden of establishing the[] elements” of standing).

      Instead, it argues that this whole discussion is academic because Seila Law
LLC v. Consumer Financial Protection Bureau lowered the bar for redressability in
separation-of-powers cases. 140 S. Ct. 2183 (2020). It points to the following
passage: “a litigant challenging governmental action as void on the basis of
separation of powers is not required to prove that the [g]overnment’s course of action
would have been different in a ‘counterfactual world’ in which the [g]overnment had
acted with constitutional authority.” Id. at 2196 (citation omitted).

       The problem with South Dakota’s reading is that this passage, and others like
it, address traceability, not redressability. See id. at 2195 (responding to “amicus[’s]
argu[ment] that the demand issued to the petitioner is not ‘traceable’ to the alleged
constitutional defect”). Traceability is about the connection between the “unlawful
conduct” and the injury, whereas redressability focuses on the next step in the
analysis, which is the link between the injury and the remedy. See Collins v. Yellen,
141 S. Ct. 1761, 1779 (2021) (citation omitted). Although the two concepts
occasionally overlap, nothing in Seila Law suggests that a plaintiff is relieved of the
burden of showing that a favorable decision will likely redress its injury. See
California v. Texas, 141 S. Ct. 2104, 2115–16 (2021).

      1
       Our holding here is limited based on how South Dakota has characterized its
own injury. We do not rule out the possibility that some other type of injury, like
having to incur monetary compliance costs or participate in an unconstitutional
process, would change the redressability analysis. Cf. Collins v. Yellen, 141 S. Ct.
1761, 1779 (2021).
                                        -7-
       South Dakota is right in one respect: this case is different. It just so happens
to be different in a way that would require an “advisory opinion[]” on an “abstract
proposition[] of law,” one that will bring South Dakota no closer to remedying its
injury. Hall v. Beals, 396 U.S. 45, 48 (1969) (per curiam); see also Friends of the
Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 213 (Scalia, J.,
dissenting) (relying on Hall).

                                         IV.

      We accordingly vacate the district court’s judgment and dismiss the appeal.
                        ______________________________




                                         -8-